Brown, J.
The facts set out in the pleadings regarding the sale of adulterated and poisonous mink feed, damage to plaintiffs who fed the feed to their mink, and an agreement between buyers and seller that the former would use the *104feed at their own risk and save the seller harmless from the consequences of such feeding are the same as those in Metz v. Medford Fur Foods, ante., p. 96, 90 N. W. (2d) 106. As in that action and for the reasons given in the opinion there, we hold that the demurrer to the defense based on the agreement should have been sustained.
By the Court. — Order reversed, and cause remanded with directions to sustain plaintiffs’ demurrer and for further proceedings not inconsistent with this opinion.
Hallows, J., took no part.
Broadfoot and Wingert, JJ., dissent.